DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     DOROTHY C. GATTERDAM,
                           Appellant,

                                    v.

  BAC HOME LOANS SERVICING, L.P. f/k/a COUNTRYWIDE HOME
                  LOANS SERVICING L.P.,
                        Appellee.

                              No. 4D17-3683

                           [October 11, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562010CA001004.

   Peter Ticktin, Brittani S. Gross, Kendrick Almaguer and Thomas Eross,
Jr., of The Ticktin Law Group, Deerfield Beach, for appellant.

   Jason F. Joseph of Tromberg Law Group, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.